Citation Nr: 0820457	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  04-37 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by swelling of the left lower extremity, claimed 
as secondary to ionizing radiation exposure.  

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a nervous disorder, claimed as secondary to 
service-connected eczema.

3.  Entitlement to service connection for a nervous disorder, 
claimed as secondary to service-connected eczema.

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for loss of use of a creative organ, bilateral 
atrophic testicles, hydrocelectomy, post-operative sterility, 
claimed as either secondary to ionizing radiation exposure or 
secondary to service-connected eczema.

5.  Entitlement to service connection for loss of use of a 
creative organ, bilateral atrophic testicles, hydroelectomy, 
post-operative sterility, claimed as either secondary to 
ionizing radiation exposure, or secondary to service-
connected eczema.

6.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected eczema with chronic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to March 
1951.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO). 

In March 2008, the veteran testified at a travel Board 
hearing at the RO before the undersigned Acting Veterans' Law 
Judge.  The transcript of that hearing has been associated 
with the claims file.  

In April 2008, pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. 
§ 20.900(c), the veteran's motion to advance his claim on the 
Board's docket was granted.  

The issues of entitlement to service connection for a nervous 
disorder and entitlement to a disability evaluation in excess 
of 10 percent for service-connected eczema with chronic 
dermatitis, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A disorder manifested by swelling of the left lower 
extremity was not shown in service and has not been shown by 
competent evidence to be related to service or to a disease 
or injury of service origin, including claimed exposure to 
ionizing radiation.

2.  The claim of entitlement to service connection for loss 
of use of a creative organ was most recently denied in a 
January 2002 rating decision, because there was no evidence  
linking that disability to service.

3.  The veteran did not appeal the January 2002 rating 
decision within one year.

4.  The evidence associated with the claims file subsequent 
to the January 2002 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for loss of use of a creative organ and raises the 
reasonability possibility of substantiating that claim.

5.  The claim of entitlement to service connection for a 
nervous disorder was mostly recently denied in a March 2005 
rating decisions because there was no evidence that the 
disability was related to service or was related to a 
service-connected disability. 

6.  The veteran did not appeal the March 2005 rating decision 
within one year.

7.  The evidence associated with the claims file subsequent 
to the March 2005 decision relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for a nervous disorder, claimed as secondary to a 
skin disorder and raises a reasonable possibility of 
substantiating that claim.

8.  Loss of use of a creative organ was not shown in service 
and has not been shown by competent evidence to be related to 
service or to a disease or injury of service origin, 
including claimed exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  A disorder manifested by swelling of the left lower 
extremity was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 1137, 
5107 (West 2007 & supp. 2007); 38 C.F.R. § 3.303, 3.309 
(2007).

2.  The January 2002 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2001); currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for loss of use of 
a creative organ.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

4.  The March 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004); currently 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

5.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a nervous 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156 (2007).

6.  Loss of use of a creative organ was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1101, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2003, January 2007, and June 2007.  
Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection for a disorder manifested by 
swelling of the left leg, and service connection for loss of 
use of a creative organ is being denied, and hence no rating 
or effective date will be assigned with respect to the 
claimed disabilities.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Kent v. Nicholson, 20 Vet. App. 1 (2006), has a bearing on 
this appeal with respect to the issues of whether new and 
material evidence has been received to reopen the previously 
denied claims of entitlement to service connection for loss 
of use of a creative organ and entitlement to service 
connection for a nervous disorder.  Given the favorable 
disposition in this case with respect to the reopening of the 
foregoing claims, however, the veteran is not prejudiced by 
any failure of the RO to provide the specific information 
that is necessary to reopen the claims in accordance with the 
holding in Kent.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The veteran 
was not provided with a VA medical examination in this case.  
The Board specifically declines to undertake further 
development to provide a medical examination to obtain a 
medical opinion with respect to the claims of entitlement to 
service connection for loss of use of a creative organ, and 
entitlement to service connection for a disability manifested 
by swelling of the left lower extremity because there is no 
evidence of treatment for these claimed disorders either in 
service or currently, and no indication that either of these 
disorders are related to service on any basis, including on 
the basis of any relationship to alleged exposure to ionizing 
radiation, or in the case of loss of use of a creative organ, 
on the basis of a secondary relationship to a service-
connected skin disorder.  Thus, there is no indication that 
any of the disabilities in question are related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2007).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) 
(West 2002 & Supp. 2007).  Because there is no suggestion, 
except by unsubstantiated contention, that the veteran's left 
leg disability and loss of use of a creative organ are 
related to service, there is no need for an examination.  
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  VA 
has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

New and Material Evidence 
Loss of Use of a Creative Organ
And Nervous Disorder

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002 & Supp. 2007).  If a notice of disagreement is not 
filed within one year of notice of the decision, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c) (West 
2002 % Supp. 2007).  If a notice of disagreement is filed 
with the decision, a substantive appeal must be filed within 
one year of the date of the rating decision, or within 60 
days of the date of the statement of the case, whichever is 
later.  If not, the RO's determination becomes final.  See 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007).  

In a January 2002 rating decision, the RO most recently 
denied the veteran's claim of entitlement to service 
connection for loss of use of a creative organ; the veteran 
did not file a notice of disagreement within one year of that 
decision, and it became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 
38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

In a March 2005 rating decision, the RO most recently denied 
the veteran's claim of entitlement to service connection for 
a nervous disorder; the veteran did not file a notice of 
disagreement within one year of that decision, and it became 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  When it is determined 
that new and material evidence has been submitted, VA must 
reopen a previously denied claim.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); Spencer v. Brown, 4 Vet. App. 283, 
286-87 (1993).  

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

Loss of Use of a Creative Organ

The basis for the initial denial of service connection for 
loss of use of a creative organ in February 1981 was that 
there was no evidence of the loss of use of a creative organ 
at any time; the basis for a subsequent denial in March 1991 
was that while there was evidence of bilateral atrophic 
testicles dated in 1988 which would result in sterility, 
there was no evidence that this disorder found many years 
after service was related to service or a service-connected 
disorder.  The January 2002 rating decision continued the 
denial of that claim based upon the lack of new and material 
evidence.  

The new evidence associated with the claims file subsequent 
to the January 2002 decision includes VA Medical records 
dated in May 1956 reporting symptoms that included swelling 
of the scrotum and penis.  An historical notation in that 
record noted "recurrent attacks of itchiness and swelling of 
the scrotum and penis," with reference to the veteran having 
"had duty in Okinawa in 1948 and 1949, the swelling in the 
scrotum has never entirely disappeared."  Although there is 
no indication that the VA examiner in the 1956 examination 
reviewed the veteran's claims file (apparently relying upon 
the history provided by the veteran), for purposes of making 
a determination as to whether new and material evidence has 
been received, the Board cannot ignore this supportive 
medical record.  In addition, the veteran testified that his 
disability had persisted since service.

The Board finds that the noted evidence received subsequent 
to the RO's January 2002 rating decision denial is new and 
material as it provides medical evidence that the veteran had 
genitourinary symptomatology as early as 5 years following 
service, and further, assuming its credibility, provides 
evidence that it is related to the veteran's service.  As a 
result, the requirements to reopen the claim of entitlement 
to service connection for loss of use of a creative organ 
have been met, and reopening the claim for service connection 
is warranted.   

Nervous Disorder

The basis for the initial denial of service connection for a 
nervous disorder in April 1997 was that although there was a 
diagnosis of bipolar disorder, hypomanic, "the evidence was 
not conclusive that the current mood disorder resulted from 
the service-connected skin condition."  The basis for the 
subsequent denials in March 1999, March 2000, January 2002, 
and March 2005 was that the requisite new and material 
evidence had not been received since there was "no current 
medical evidence of a nervous condition or a link between the 
claimed condition and the veteran's service-connected 
disability."  

The new evidence associated with the claims file subsequent 
to the March 2005 decision includes VA Medical records 
documenting the recurrent diagnoses of bipolar affective 
disorder, depressive disorder, and dermatitis, as well as the 
veteran's credible testimony at the March 2008 Board hearing 
in which he relates his nervousness to the stress related to 
his ever-present service-connected skin disorder, including 
the stressful effect it has on his relationship with his 
wife.  As noted above, the basis for the denial of service 
connection in March 2005 included the lack of evidence of a 
current diagnosis of a psychiatric disorder.  It is clearly 
in evidence subsequent to that decision. Further, although 
the veteran is not competent to provide evidence regarding 
the etiology of his nervous disorder, he is competent to 
testify as to the effect of his skin disorder on his daily 
activities.  Assuming the credibility of the veteran's 
statements for purposes of making a determination as to 
whether new and material evidence has been received, the 
Board cannot ignore this supportive medical and testamentary 
record.  

The Board finds that the noted evidence received subsequent 
to the RO's March 2005 rating decision denial is new and 
material as it provides medical and testamentary evidence 
that the veteran has a current psychiatric disorder 
manifested by nervousness, and further, assuming its 
credibility, provides evidence that it is related to the 
veteran's service-connected skin disorder.  As a result, the 
requirements to reopen the claim of entitlement to service 
connection for a nervous disorder, claimed as secondary to a 
service-connected disability have been met, and reopening the 
claim for service connection is warranted.   

As set out in detail below, the claim of entitlement to 
service connection for loss of use of creative organ can be 
considered at this time on the merits since all the evidence 
necessary to decide the appeal is of record.  The claim of 
entitlement to service connection for a nervous disorder will 
be remanded for additional development by the AMC.


Service Connection Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007).  

Service connection for a radiogenic disease may be 
established in several ways. Service connection may be 
granted if a veteran had the disease in service or, in the 
case of malignant tumors, if the tumor was manifested to a 
degree of 10 percent or more within the first post-service 
year.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307(a)(3), 3.309(a) (2007).

If a veteran participated in service in a radiation-risk 
activity (as defined by statute and regulation) and, after 
service, developed one of certain enumerated cancers, it will 
be presumed that the cancer was incurred in service.  38 
U.S.C.A. § 1112(c) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.309(d) (2007).

If a veteran was exposed in service to ionizing radiation 
and, after service, developed any cancer within a period 
specified for each by law, then the veteran's claim is 
referred to the Under Secretary for Benefits who must 
determine, based on the extent of exposure, whether there is 
a reasonable possibility that the disease was incurred in 
service.  38 C.F.R. § 3.311 (2007).

Inasmuch as the statutory and regulatory provisions regarding 
service connection for radiogenic diseases do not operate to 
exclude the traditional (direct incurrence) approach, service 
connection may be established based on medical evidence of a 
current disease which has been competently etiologically 
related to inservice events. 38 C.F.R. § 1113(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(d) (2007); Combee v. Brown, 34 
Fed. 1039, 1043-5 (Fed. Cir. 1994).

The term radiation-exposed veteran means a veteran who while 
serving on active duty participated in a radiation-risk 
activity.  The term radiation-risk activity means the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  The term "occupation of Hiroshima or 
Nagasaki, Japan, by United States forces" means official 
military duties within ten miles of the city limits of either 
Hiroshima or Nagasaki, Japan, which were required to perform 
or support military occupation functions, such as occupation 
of territory, control of population, stabilization of the 
Government, demilitarization of the Japanese military, 
rehabilitation of the infrastructure, or deactivation and 
conversion of war plants or materials.  38 C.F.R. § 
3.309(d)(3) (2007).

Diseases specific to radiation-exposed veterans, as above 
defined, includes several types of cancer, but do not include 
loss of use of a creative organ or a disability manifested by 
swelling of a lower extremity unless caused by one of the 
presumptive cancers. 38 U.S.C.A. § 1112(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.309(d)(viii) (2007).

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b) (2007); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b) (2007).

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(d) (2007); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310 (2007).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2007).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002 & Supp. 2007); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

Loss of Use of a Creative Organ Analysis

The veteran is seeking service connection for loss of use of 
a creative organ.  Having determined that new and material 
evidence has been received to reopen the previously denied 
claim, it is incumbent upon the Board to review the claim on 
a de novo basis, with consideration of all of the evidence of 
record, both old and new.  As noted above, the veteran claims 
that it was either caused by his exposure to radiation during 
his active service within a short distance of Nagasaki, or it 
was caused by his service-connected skin disorder.  

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  Applying 
the Hickson analysis, the initial question is whether there 
is evidence of the current claimed loss of use of a creative 
organ.  As noted above, the disability characterized herein 
as loss of use of a creative organ is a collective 
representation of several genitourinary disabilities, 
specifically loss of use of a creative organ, bilateral 
atrophic testicles, hydrocelectomy, and post-operative 
sterility.  It is noted that upon VA examination in July 
1988, the veteran's scrotum was found to be enlarged.  It was 
also notable for large apparently bilateral hydroceles with 
small atrophic testes.  A right hydrocelectomy was performed 
based upon this examination.  This represents the earliest 
confirmed diagnosis of a hydrocele or any other genitourinary 
disorder.  It is further noted that a May 2001 VA skin 
disease examination noted that the veteran did not have 
normal testes that were palpable, and further described that 
impotence had been repeatedly noted on the veteran's 
outpatient records.  Although there is no conclusive 
documentation of the veteran's sterility, for purposes of 
analysis, the current genitourinary disability characterized 
as loss of use of a creative organ can be conceded.   The 
Hickson element (1) has therefore been satisfied as to the 
disability claimed.  

With respect to Hickson element (2), although service medical 
records document treatment of the veteran for scrotal pain 
and a possible right hydrocele in 1949 and referral to the 
genitourinary clinic, there was no record of the results of 
the referral and no further mention of a hydrocele or other 
genitourinary disorder in the service medical records.  
Discharge examinations in August 1950 and March 1951 produced 
normal findings, including examination of the genitourinary 
system.  Significantly, a pertinent diagnosis was not shown 
in the service medical records; thus, for purposes of 
analysis, Hickson element (2) has not been satisfied.  

With reference to Hickson element (3), for the veteran to be 
successful in his claim, the evidence must show either that 
it is at least as likely as not that current loss of use of a 
creative organ is related to a disease or injury that 
occurred in service, or the claimed exposure to ionizing 
radiation as claimed by the veteran.  If the preponderance of 
the evidence shows otherwise, the veteran's claim must be 
denied.  

With respect to whether a relationship can be established 
between the current genitourinary disability and service on 
the basis of exposure to ionizing radiation, it is noted that 
the veteran bases his claim on the fact that he was stationed 
in Okinawa in 1947, approximately 70 miles from Hiroshima.  
For purposes of determining exposure to radiation, however, 
the defined time and distance parameters in the pertinent 
regulations (38 C.F.R. § 3.309), require that duties be 
within 10 miles of Hiroshima or Nagasaki during a time period 
from August 1945 through July 1946.  Clearly, the veteran 
does not meet these criteria.  Moreover, the disability 
claimed is not one that has been associated on a presumptive 
basis to ionizing radiation exposure.  Given the absence of 
the documentation for either the presumption of exposure or a 
presumed disease, entitlement to service connection for such 
the claimed loss of use of a creative organ may not be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.309 (2007).

The question then is whether the evidence is at least in 
equipoise as to whether the veteran has current loss of use 
of a creative organ that is related to service, including on 
the basis of alleged exposure to radiation or as secondary to 
the veteran's service-connected skin disorder.  

The veteran and several of his acquaintances and relatives 
have theorized that he has a genitourinary disability that is 
related either to his exposure to ionizing radiation or to 
his service-connected skin disorder.  With respect to any 
medical conjectures that could be made on their part, 
however, the veteran has not been shown to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose 
and need not be considered.  Hyder v. Derwinski, 1 Vet. 
App. 221, 225 (1991).  While the Board is sympathetic to the 
veteran's assertions that his current genitourinary 
disability at issue is related to service, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
this disability.  

There is, in fact, no evidence in the category of supporting 
medical authority from those who do have the requisite 
medical background.  Specifically, there are no medical 
statements offering support to the veteran's theory that the 
loss of use of a creative organ at issue is related to 
service either on a direct basis, on the basis of alleged 
exposure to ionizing radiation, or on the basis of a 
secondary relationship to the veteran's service-connected 
skin disorder.  The Board acknowledges the May 1956 VA 
medical records showing an historical notation of "recurrent 
attacks of itchiness and swelling of the scrotum and penis," 
with reference to the veteran having "had duty in Okinawa in 
1948 and 1949, the swelling in the scrotum has never entirely 
disappeared."  In this case, however, there is no indication 
that the VA examiner in the 1956 examination reviewed the 
veteran's claims file.  The notation was expressly based on 
history provided by the veteran, rather than on objective 
medical findings, and as such has limited probative value, if 
any.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(holding that evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value); see 
also Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 
5 Vet. App. 229 (1993).  Significantly, the Board cannot 
ignore the fact that none of the specific genitourinary 
disorders at issue were documented in service, that the 
initial diagnosis of a genitourinary disorder was not until 
1988, over 30 years after service, and that no medical 
provider has related the veteran's genitourinary disorders to 
service on any basis.  

In summary, the Board must conclude that the preponderance of 
the evidence is against the finding that the veteran's loss 
of use of a creative organ is proximately due to or the 
result of a service-connected disease or injury, or that it 
was incurred during service, to include on a presumptive 
basis regarding exposure to ionizing radiation.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply since there is 
no approximate balance of the evidence for and against the 
claim.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
service connection for the claimed loss of use of a creative 
organ disability is not warranted.

A Disability Manifested by Swelling of the Left Lower 
Extremity Analysis

The veteran is also seeking service connection for a 
disability manifested by swelling of the left lower 
extremity.  As noted above, he believes that it is associated 
with his exposure to radiation based upon his active service 
within a short distance of Nagasaki.  

For the sake of completeness, however, with respect to 
Hickson element (2), the service medical records provide no 
documentation of the claimed swelling of the left lower 
extremity.  Thus, for purposes of analysis, Hickson element 
(2) is not met.  

With reference to Hickson element (3), regarding the claimed 
exposure to ionizing radiation, as noted above, the veteran 
does not meet these criteria for such a presumption.  
Further, there is no evidence in the category of supporting 
medical authority from those who do have the requisite 
medical background that supports his claim that he has a 
disability manifested by swelling of the left lower extremity 
that is related to service on any basis, including on the 
basis of exposure to ionizing radiation.  Swelling of the 
legs is not included as a disease subject to the presumptions 
regarding exposure to ionizing radiation.  38 C.F.R. 
§§ 3.309. 3.111 (2007).  In addition, there is no credible 
evidence that the veteran was exposed to ionizing radiation 
in service.

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence that the veteran has a claimed left lower extremity 
disability manifested by swelling that may be recognized for 
compensation benefits purposes, or that is otherwise related 
to service on any basis, the preponderance of the evidence is 
against the claim; there is no doubt to be resolved; and 
service connection is not warranted.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2007); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for loss of use of a creative organ, bilateral atrophic 
testicles, hydrocelectomy, post-operative sterility, and to 
that extent only, the claim is granted.  

New and material evidence has been received to reopen a 
previously denied claim of entitlement to service connection 
for a nervous disorder, claimed as secondary to service-
connected eczema, and to that extent only, the claim is 
granted.  

Entitlement to service connection for loss of use of a 
creative organ, bilateral atrophic testicles, hydrocelectomy, 
post-operative sterility, is denied.  

Entitlement to service connection for a disorder manifested 
by swelling of the left lower extremity is denied.  


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for a nervous disorder, claimed as secondary to 
service-connected eczema, it is incumbent upon the RO to 
readjudicate that claim on a de novo basis with consideration 
of all of the evidence, both new and old.  To that end, it is 
noted that there is evidence of a current neuropsychiatric 
disorder, that the veteran does have a service-connected skin 
disorder, and the veteran has offered credible evidence 
relating the two.  Moreover, the record includes a December 
1996 referral from the VA dermatology clinic to the VA 
psychiatric clinic suggesting the possibility that the 
veteran's current psychiatric disorder may be aggravated by 
his service-connected skin disorder.  

In that regard, it is recognized that service connection may 
also be granted for a disability which is proximately due to 
or the result of a service-connected disability, including 
the concept of aggravation, commonly referred to as secondary 
service connection.  38 C.F.R. § 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).  

VA's duty to assist the claimant while developing his claims, 
pursuant to 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007), 
also includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007).  38 C.F.R. § 
4.1 (2007) provides further that "It is...essential both in 
the examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.")  See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
("[F]ulfillment of the statutory duty to assist  . . . 
includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.").  
Consequently, the necessity for an appropriate examination is 
shown for the proper assessment of the veteran's claim of 
entitlement to service connection for a nervous disorder.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).

Secondly, with respect to the issue of entitlement to an 
increased rating for the veteran's service-connected eczema, 
during the March 2008 Board hearing the veteran indicated 
that he was receiving ongoing treatment for his service-
connected skin disability at the VA Medical Center (VAMC) in 
Dallas, Texas, and that his most recent treatment had been in 
February 2008.  Medical treatment records specifically 
identified by the veteran must be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002 & 
Supp. 2007).

Further, upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007).  
The RO provided the veteran pre-initial adjudication of the 
increased rating issue on appeal by letter dated in January 
2007.  This notice letter, however, did not discuss the 
specific criteria for an increased rating, thus, the duty to 
notify has not been satisfied with respect to VA's duty to 
notify him of the information and evidence necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Based upon a 
careful reading the statements submitted by the veteran in 
support of his claim to date, it is clear that he is not 
aware of the specific criteria that is needed for a 
successful claim for an increased rating.  Thus, it is 
necessary that he be provided an additional notice letter 
discussing the criteria for an increased rating in accordance 
with the holding in Vazquez-Flores, supra.  

Under the circumstances, it is necessary that the case be 
remanded to the RO via the AMC for the following actions:

1.  Issue an additional notice letter in 
order to ensure that all notification and 
development action required by the 
38 U.S.C.A. § 38 U.S.C.A. § 5103A to 
include specific written notice of the 
rating criteria necessary for the 
increased rating claim at issue in 
accordance with Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 
2008).  

2.  Obtain and associate with the claims 
file all VA treatment records from the 
VAMC, Dallas, Texas, from September 2007, 
the date of the most recent treatment 
records in the claims file from that 
facility.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine 
whether he has a current psychiatric 
disorder, and, if found, whether it bears 
any relationship to service, including 
his service-connected eczema with 
dermatitis.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
connection with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review and reviewed in 
conjunction with the examination.  Any 
further indicated special tests and 
studies should be conducted.

The examiner must address the 
following medical questions:
Is it at least as likely as not (50 
percent or greater probability) that a 
psychiatric disorder characterized by 
nervousness, if found, is related by 
etiology to service on any basis, 
including on the basis of a 
relationship to service-connected 
eczema?  
If no such etiology relationship can be 
found on an as likely as not basis, the 
examiner should offer an opinion as to 
whether the veteran has a psychiatric 
disorder characterized by nervousness 
that has been increased in severity 
beyond the natural progression of the 
disorder by his service-connected eczema 
with dermatitis.  If it is determined 
that the severity of the veteran's 
nervous disorder has been so increased by 
his eczema with dermatitis, the examiner 
should offer the following assessments to 
the best of his or her ability using the 
medical evidence in the claims folder:

(1)  the baseline for the nervous 
disorder (level of disability existing 
prior to the increase in severity due to 
the skin disorder);

(2)  the level of additional nervous 
disorder disability considered to be 
proximately due to the service-connected 
skin disorder; and 

(3)  an opinion as to whether the 
increase in severity is temporary or 
permanent.  

The examiner should provide a complete 
rationale for any opinion expressed.  

4.  Following an appropriate period of 
time for response, readjudicate the 
veteran's claim for an increased 
disability rating for his service-
connected eczema with dermatitis, 
currently rated as 10 percent disabling, 
and his claim of entitlement to service 
connection for a nervous disorder, 
claimed as secondary to a service-
connected skin disorder, taking into 
consideration all evidence contained in 
the claims file.  If any benefit on 
appeal remains denied the veteran should 
be provided a supplemental statement of 
the case and be given the legally 
requisite opportunity to respond.  The 
claims folder should be returned to the 
Board.

The purpose of this remand is to ensure due process and to 
assist the appellant in the development of her claim.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action by the appellant is required until he 
receives further notice; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims and result in a denial.  38 C.F.R. 
§ 3.655 (2007).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


